DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 6/30/2020.  Claims 1-13 and 15 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
 	Claim 13 is objected to because of the following informalities:  Claim13 recites the term "and/or", which is selective language, the examiner suggests using either the "and" term or the "or" term, otherwise the claims should be worded in a clearer fashion to claim both terms. For the purpose of this examination the examiner is selecting the "or" term from this selective language. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 , 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al.(US Patent Application Publication 2017/0091413 A1, hereinafter “Kondo”)and further in view of  Touma et al.(US Patent Application Publication 2017/0192991 A1, hereinafter “Touma”)

	As to claim 1, Kondo teaches a system for computer-aided diagnosis report preparation based on medical image data provided by medical imaging, comprising: an image processing unit configured to read out at least image content from the provided image data; (Kondo Fig.3 and par [0144] teaches an image of the case to be diagnosed acquired from the medical information management system) 
 	an image analyzing unit configured to analyze the read-out image content based on pre-defined characteristics and to derive an analysis result; (Kondo par [0159] teaches the image feature extraction unit extracts the image feature from a region of interest indicated by the region of interest information  regarding a search query image )
 	a display device having at least one text field for displaying written text; an input unit configured to at least activate the text field (Kondo Fig.6 and par [0198] teaches the disease name list display area 730 displays all the definitively diagnosed disease names of the similar cases ); and 
 	a text generating unit configured to provide text prediction as a visual display of text suggestions that are individually selectable to a user on the display device when the user activates the text field via the input unit, wherein the text prediction is selected from a pre-defined set of text modules that are associated with the analysis result. (Kondo Fig.6 and par [0198] teaches the disease name list display area 730 displays all the definitively diagnosed disease names of the similar cases . Kondo par [0201]-[0202] teaches user selects item within the list to narrow down the search. Kondo Fig.34 and par  [0302] teaches expanding the selected item in the list by double clicking on the item )
 	Kondo fails to expressly teach a text generating unit configured to provide text prediction as a visual display of text suggestions that are individually selectable to a user on the display device when the user activates the text field via the input unit.
 	However, Touma teaches a text generating unit configured to provide text prediction as a visual display of text suggestions that are individually selectable to a user on the display device when the user activates the text field via the input unit.(Touma par [0045] teaches user activates the search input field, a complete list of query suggestions is returned)
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kondo and Touma to arrive at the claimed invention. One would have been motivated to make such combination to allow user to quickly and efficiently locate analysis result.

 	As to claim 2, Kondo and Touma teach the system according to claim 1, wherein an initial text prediction is displayed when the text field is activated without written text content.(Touma par [0039] teaches zero character input) 	As to claim 3, Kondo and Touma teach the system according to claim 1, wherein the displayed text prediction is created or displayed in response to an input of a text module part via the input unit. (Touma par [0045] teaches user activates the search input field) 	As to claim 4, Kondo and Touma teach the system according to claim 1, the displayed text prediction is auto-completed to written text content in the text field when the displayed text prediction is confirmed to be completed via the input unit. (Touma par [0045] teaches user activates the search input field, a complete list of query suggestions is returned. Selection of the displayed text prediction is well known in the art and therefor it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the auto-completed the displayed text to written text to allow user to quickly and efficiently entering input data ) 	As to claim 5, Kondo and Touma teach the system according to claim 4, wherein the text prediction is auto-completed in at least one of: I) the text field is, still or after deleting already written text content, completely unfilled, wherein, in reaction to activating the text field, initial text prediction is displayed, ii) at least an initial letter is entered that matches at least one of the pre-defined text modules into the text field, wherein, in reaction to entering the letter, the matching text module is auto-completed word wise or sentence wise, and iii) at least one recognized initial word is entered that matches at least one of the pre-defined text modules, wherein, in reaction to entering the word, the matching text module is auto-completed paragraph wise. (Kondo par [0047] teaches in response to each real-time input-by-input search, prefix index may return a subset of candidate queries to auto complete engine) 	As to claim 6, Kondo and Touma teach the system according to claim 1, wherein the text prediction contains at least one text module labeled with a computational identifier that is associated with a class of images, and wherein the image content is associated with the respective class of images. (Kondo par [0306] teaches disease ID of the clicked disease name) 	As to claim 8, Kondo and Touma teach the system according to claim 1, wherein the text prediction contains a text module naming and/or describing the applied medical imaging method. (Kondo par [0214] teaches test type 1830 indicates one of plain CT , MRI or PET imaging test) 	As to claim 10, Kondo and Touma teach the system according to claim 1, comprising a learning unit configured to change and/or expand the pre-defined set of text modules in response to input via the input unit. (Kondo par [0047] teaches in response to each real-time input-by-input search, prefix index may return a subset of candidate queries to auto complete engine) 	As to claim 11, Kondo and Touma teach the system according to claim 10, wherein the learning unit is further configured to change and/or expand the association between at least one of the pre-defined text modules and the read-out image content. (Kondo par [0201]-[0202] teaches user selects item within the list to narrow down the search)

	As to claim 12, Kondo teaches  method for computer-aided preparation of a diagnosis report based on medical image data provided by medical imaging, comprising: reading out at least image content from the provided image data; associating the read-out image content with a pre-defined class of images that is computationally associated with at least one particular finding(Kondo Fig.3 and par [0144] teaches an image of the case to be diagnosed acquired from the medical information management system); and 
 	displaying text prediction on a display device when a text field shown on the display device is activated, wherein the text prediction at least contains a pre-defined text module labeled with a computational identifier that is associated with the pre-defined class of images. (Kondo Fig.6 and par [0198] teaches the disease name list display area 730 displays all the definitively diagnosed disease names of the similar cases . Kondo par [0201]-[0202] teaches user selects item within the list to narrow down the search. Kondo Fig.34 and par  [0302] teaches expanding the selected item in the list by double clicking on the item)
 	Kondo fails to expressly teach displaying text prediction on a display device when a text field shown on the display device is activated.
 	However, Touma teaches displaying text prediction on a display device when a text field shown on the display device is activated. (Touma par [0045] teaches user activates the search input field, a complete list of query suggestions is returned)
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kondo and Touma to arrive at the claimed invention. One would have been motivated to make such combination to allow user to quickly and efficiently locate image finding.
 	As to claim 13, Kondo and Touma method according to claim 12, wherein, in response to an input of the user via an input unit, the text module of the displayed text prediction is changed or auto-completed into written text that is then shown in the text field and/or stored for preparing the diagnosis report. Kondo par [0047] teaches in response to each real time input-by-input search, prefix index may return a subset of candidate queries to auto complete engine) 	Claim 15 merely recites a non-transitory computer readable medium having executable instructions when executed by at least one processor, performs the method of claim 12. Accordingly, Kondo and Touma teach every limitation of claim 15 as  indicates in the above rejection of claim 12.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo, Touma and further in view of  Son et al.( US Patent Application Publication 2016/0350484 A1, hereinafter “Son”)
 	As to claim 7, Kondo and Touma teach the system according to claim 1 but fail to teach wherein the text prediction contains a display portion indicating the probability that the suggested text module matches the read-out image content.
 	However, Son teaches wherein the text prediction contains a display portion indicating the probability that the suggested text module matches the read-out image content.(Son Fig.12 and par [0111] teaches the display of the  annotation groups that with 51% and 67%)
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kondo, Touma  and Son to arrive at the claimed invention. One would have been motivated to make such combination to allow user to quickly and efficiently locate analysis result.

6. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo, Touma and further in view of  Nye et al.( US Patent Application Publication 2019/0150857 A1, hereinafter “Nye”)

 	As to claim 9, Kondo and Touma teach the system according to claim 1 but fail to teach wherein the system is further configured to analyze the image quality of the provided image data, and in case of image quality deemed to be inadequate, the text prediction contains text modules at least containing a disclaimer and/or a suggestion for an additional or alternative diagnostic method or examination to be applied.  	However, Nye teaches wherein the system is further configured to analyze the image quality of the provided image data, and in case of image quality deemed to be inadequate, the text prediction contains text modules at least containing a disclaimer and/or a suggestion for an additional or alternative diagnostic method or examination to be applied.(Nye par [0119] teaches if the image fails a quality control check, a warning of compromised image quality is generated)
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kondo, Touma  and Nye to arrive at the claimed invention. One would have been motivated to make such combination to allow user to quickly and efficiently locate analysis result.
One would have been motivated to make such combination to  improve image quality control.(Nye par [0005])

 	Conclusion
		
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175